UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [ x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 28, 2008 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25150 STRATTEC SECURITY CORPORATION (Exact Name of Registrant as Specified in Its Charter) Wisconsin 39-1804239 (State of Incorporation) (I.R.S. Employer Identification No.) 3333 West Good Hope Road, Milwaukee, WI 53209 (Address of Principal Executive Offices) (414) 247-3333 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer Accelerated filer X Non-accelerated filer(Do not check if a smaller reporting company) Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NOX Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Common stock, par value $0.01 per share: 3,270,480 shares outstanding as of September 28, 2008. STRATTEC SECURITY CORPORATION FORM 10-Q September 28, 2008 INDEX Page Part I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6-9 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 Part II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Submission of Matters to a Vote of Security Holders 18 Item 5 Other Information 18 Item 6 Exhibits 18 PROSPECTIVE INFORMATION A number of the matters and subject areas discussed in this Form 10-Q contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements may be identified by the use of forward-looking words or phrases such as “anticipate,” “believe,” “would,” “expect,” “intend,” “may,” “planned,” “potential,” “should,” “will,” and “could.”These statements include expected future financial results, product offerings, global expansion, liquidity needs, financing ability, planned capital expenditures, management's or the Company's expectations and beliefs, and similar matters discussed in this Form 10-Q.The discussions of such matters and subject areas are qualified by the inherent risks and uncertainties surrounding future expectations generally, and also may materially differ from the Company's actual future experience. The Company's business, operations and financial performance are subject to certain risks and uncertainties, which could result in material differences in actual results from the Company's current expectations.These risks and uncertainties include, but are not limited to, general economic conditions, in particular relating to the automotive industry, customer demand for the Company’s and its customers’ products, competitive and technological developments, customer purchasing actions, foreign currency fluctuations, costs of operations and other matters described under “Risk Factors” in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of this Form 10-Q and in the section titled “Risk Factors” in the Company’s Form 10-K report filed with the Securities and Exchange Commission for the year ended June 29, 2008. Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this Form 10-Q and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances occurring after the date of this Form 10-Q. 2 Item 1Financial Statements STRATTEC SECURITY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended September 28, 2008 September 30, 2007 Net sales $ 34,731 $ 42,739 Cost of goods sold 29,289 34,345 Gross profit 5,442 8,394 Engineering, selling and administrative expenses 5,952 5,793 (Loss) Income from operations (510 ) 2,601 Interest income 318 913 Other income, net 223 308 Minority Interest (182 ) 49 (Loss) income before provision for income taxes (151 ) 3,871 (Benefit from) provision for income taxes (189 ) 1,452 Net income $ 38 $ 2,419 Earnings per share: Basic $0.01 $0.69 Diluted $0.01 $0.69 Average shares outstanding: Basic 3,332 3,519 Diluted 3,340 3,525 Cash dividends declared per share $0.15 $1.15 The accompanying notes are an integral part of these condensed consolidated statements of income. 3 STRATTEC SECURITY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Amounts) September 28, 2008 June 29, 2008 ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ 41,058 $ 51,501 Receivables, net 21,899 23,518 Inventories- Finished products 3,241 2,521 Work in process 4,652 4,379 Purchased materials 6,759 7,414 LIFO adjustment (4,027 ) (4,045 ) Total inventories 10,625 10,269 Other current assets 19,123 17,978 Total current assets 92,705 103,266 Deferred income taxes 3,684 3,684 Investment in joint ventures 3,861 3,642 Prepaid pension obligations 655 758 Other long-term assets 24 27 Property, plant and equipment 124,274 119,445 Less: accumulated depreciation (90,354 ) (89,109 ) Net property, plant and equipment 33,920 30,336 $ 134,849 $ 141,713 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 15,126 $ 15,974 Accrued Liabilities: Payroll and benefits 7,025 7,319 Environmental reserve 2,642 2,648 Other 7,763 6,998 Total current liabilities 32,556 32,939 Accrued pension obligations 2,680 2,606 Accrued postretirement obligations 9,532 9,783 Minority interest 1,134 953 Shareholders' Equity: Common stock, authorized 12,000,000 shares, $.01 par value, issued shares at September 28, 2008 and
